Citation Nr: 0925467	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-37 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
strain.

2.  Entitlement to service connection for limitation of 
motion of the right wrist.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from August 2002 to August 
2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office. 


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed as having a 
lumbosacral strain, and no competent evidence links the 
claimed disability to service. 

2.  The Veteran is not currently diagnosed as having 
limitation of motion of her right wrist, and no competent 
evidence links the claimed disability to service.


CONCLUSIONS OF LAW

1.  A lumbosacral strain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  Limitation of motion of the right wrist was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  In this case, the Veteran claims that 
she is experiencing pain in her lower back and her right 
wrist.  Her claim for compensation must be denied, as there 
is no medical evidence that she currently suffers from a 
disability.  Further, even if it were shown that she was 
suffering from a disability, there is no evidence linking 
either disability to her active service.  

The Veteran's service treatment records show that while at 
sea on the U.S.S. George Washington, the Veteran was seen for 
two incidents relevant to this claim.  First, in February 
2004, the Veteran reported slipping and falling on a set of 
stairs.  She stated she was suffering from "mild pain" in 
the lumbosacral area, and that the pain increased when she 
walked.  The medical examiner prescribed Motrin and Flexeril, 
and the Veteran was put on limited duty for a week.  

In June 2004, the Veteran was treated for complaints of right 
hand pain.  The Veteran stated that she is right hand 
dominant, and that her pain was located at the base of her 
right thumb.  The examiner wrote that her symptoms were due 
to overuse or tendonitis.  The examiner prescribed Naprosyn, 
and the Veteran was put on limited duty for a week. 

The Veteran was not seen again for either problem for the 
remainder of her service, but on a July 2004 post-deployment 
health assessment, the Veteran reported that she was 
suffering from back pain and muscle aches.  In a July 2006 
separation physical, the Veteran complained of back pain and 
right wrist pain.

Despite these in-service complaints, the Board cannot find 
for the Veteran, as there is no medical evidence that she is 
currently suffering from lower back or right wrist 
disabilities, nor is there evidence linking a current 
disability to in-service symptoms.  Evidence of a current 
disability or a nexus to service could have been established 
through a VA examination, but the Veteran did not come when 
scheduled and did not attempt to reschedule her appointment.  
Though the Veteran claims that she is being treated by an 
orthopedist, she did not provide the records of this 
treatment, nor did she file an authorization to allow the VA 
to obtain these records.  The Veteran could have presented 
private records in her care to a Board member at the Travel 
Board hearing she requested, but the Veteran did not come to 
that hearing.  

While the Veteran has made numerous statements regarding her 
pain, her statements alone cannot serve as the basis for 
finding service connection.  The Board will accept the 
Veteran's contentions as to her symptoms, but the Veteran is 
not competent to testify as to the etiology of her claimed 
disability.  To the extent that the Veteran speaks to the 
diagnosis and causation of her back and wrist pain, the Board 
finds that she is not competent to do so and will not 
consider her testimony for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Also, though the Veteran has stated that she is in pain from 
these injuries, pain alone is not a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Based on the foregoing, the Board finds that the Veteran is 
not currently diagnosed as having a back disability or 
limitation of motion of her right wrist, and there is no 
competent evidence linking these claimed disabilities to 
service.  Accordingly, the Board concludes that the Veteran's 
claimed lumbosacral strain and limitation of motion of her 
right wrist were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The Board finds that the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran in July 2006 - prior to 
the relevant RO decision in this matter - that addressed the 
notice elements.  This letter informed the Veteran of what 
evidence was required to substantiate her claim and of her 
and VA's respective duties for obtaining evidence.  This same 
letter satisfied the heightened requirements of the Dingess 
case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirement of the VCAA applies to 
all five elements of a service connection claim).  The 
notification requirements of the VCAA have thus been 
satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of her claim.  This duty includes assisting her in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment 
records, her post-service VA treatment records, and the 
private medical records of which she apprised the RO.  Though 
the Veteran mentions the possible existence of other 
treatment records, she never authorized VA to seek them.  The 
Veteran was scheduled for, but did not attend, a compensation 
and pension examination.  

The VA's duty to assist is not a one-way street, and a 
Veteran cannot wait for assistance when she has information 
essential to the adjudication of her claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board thus finds 
that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Service connection for a lumbosacral strain is denied.

Service connection for limitation of motion in the right 
wrist is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


